                              Case 3:17-cv-01675-JSC Document 104 Filed 11/13/18 Page 1 of 4



                       1   DIESCH FORREST APC
                           ANGELA L. DIESCH / Bar No. 256253
                       2   STEPHEN E. PAFFRATH / Bar No. 195932
                           2207 Plaza Drive, Suite 300
                       3   Rocklin, CA 95765
                           Tele: (916) 740-6470
                       4   Fax: (916)740-6460
                           angela@dieschforrestlawcom
                       5   stephen@dieschforrestlaw.com
                       6   Attorneys for Defendant
                           KISS MY FACE, LLC
                       7
                       8                               UNITED STATES DISTRICT COURT

                       9                              NORTHERN DISTRICT OF CALIFORNIA

                      10
                      11 ANDREW GASSER, NORIKO IKEDA,                   Case No. 3:17-CV-01675-JSC
                         MELINDA KELLY and all other persons
                      12 similarly situated,                            EMERGENCY UNOPPOSED MOTION
                                                                        PURSUANT TO LOCAL RULES 6-3
                      13                Plaintiffs,                     AND 7-11 FOR EXPEDITED HEARING
                                 vs.                                    ON MOTION TO WITHDRAW AS
                      14                                                COUNSEL
                           KISS MY FACE LLC,
                      15
                                        Defendants.
                      16
                      17
                      18
                      19

                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
DIESCH FORREST APC
   Attorneys at Law
                      28
                                                                                    Case No. 3:17-cv-01675-JSC
                             EMERGENCY UNOPPOSED MOTION FOR EXPEDITED HEARING ON MOTION TO WITHDRAW AS
                                                             COUNSEL
                               Case 3:17-cv-01675-JSC Document 104 Filed 11/13/18 Page 2 of 4



                       1          TO THE COURT, ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF

                       2 RECORD: pursuit to Local Rules 6-3 and 7-11, the law firm of Diesch Forrest, APC (herein the
                       3 “Diesch Firm”) hereby respectfully moves the Court to enter an Order at its earliest convenience
                       4 taking the hearing on the Diesch Firm’s pending motion to withdraw as counsel of record for
                       5 Defendant Kiss My Face, LLC (“KMF”) (Dkt No. 101), currently set for December 6, 2018, off
                       6 calendar, so the Court may immediately proceed to a decision on the merits of that unopposed
                       7 motion. If the Court determines it needs to hear from counsel on that motion, it can inform the
                       8 parties when it is available for a telephonic hearing.
                       9          Counsel states the following grounds for this Motion:

                      10          1.     The Diesch Firm on October 26, 2018, filed its motion for leave to withdraw (Dkt

                      11 No. 101) on the grounds of KMF’s continuing failure to make payments pursuant to its retainer
                      12 agreement with the Diesch Firm for legal representation. The hearing on that motion is noticed for

                      13 December 6, 2018.
                      14          2.     On October 30, 2018, the Diesch Firm learned through an internet search that a

                      15 press release had been recently issued announcing the acquisition of KMF by another entity, Aliph
                      16 Brands. Declaration of Stephen Paffrath (Paffrath Decl.”), ¶ 3. The Diesch Firm had no prior
                      17 knowledge of such an acquisition transaction. The Diesch Firm made multiple unsuccessful
                      18 attempts to arrange a phone conference with Aliph Brands’ Chief Operating Officer to discuss this
                      19 action and the Diesch Firm’s representation of KMF. Paffrath Decl., ¶ 5.

                      20          3.     On November 2, 2018, the Diesch Firm’s prior contact with KMF, the company’s

                      21 Chief Financial Officer, informed the Diesch Firm that she was no longer an employee of the
                      22 company and could provide no alternative contact. Id., ¶ 6.
                      23          4.     On November 8, 2018, the Diesch Firm was provided for the first time with a copy

                      24 of a “Notice of Dissolution of Kiss My Face, LLC,” purporting to inform creditors and
                      25 shareholders that KMF had been dissolved on November 1, 2018, after a sale of the company’s
                      26 assets that resulted in proceeds insufficient to make payments to creditors. Id., Exhibit A.
                      27          5.     That same day, the Diesch Firm received a phone call from counsel for Aliph
DIESCH FORREST APC
   Attorneys at Law
                      28 Brands in the acquisition transaction, asserting that Aliph Brands was merely the purchaser in due
                                                                            1
                              EMERGENCY UNOPPOSED MOTION FOR EXPEDITED HEARING ON MOTION TO WITHDRAW AS
                                                              COUNSEL
         Case 3:17-cv-01675-JSC Document 104 Filed 11/13/18 Page 3 of 4



 1 course of KMF’s business assets, and that consequently Aliph Brands had no role in this action or

 2 responsibility for KMF’s obligations. Id., ¶ 9.
 3          6.      The Diesch Firm thereafter provided Plaintiffs’ counsel with a draft stipulation to

 4 hear its motion to withdraw on an expedited basis pursuant to Local Rule 6-2. Id., ¶ 10. Plaintiffs’
 5 counsel responded that he thought this matter should be brought to the Court through a motion to
 6 shorten time because the party most interested in the relief sought was KMF, not Plaintiffs. Id., ¶
 7 11. Plaintiffs’ counsel suggested that the Diesch Firm might submit a stipulation with KMF or its
 8 successor in interest for the requested relief. Id. The Diesch Firm is unable to seek such a
 9 stipulation because, according to KMF’s representatives, KMF is dissolved, and the purchaser of its
10 assets, Aliph Brands, does not consider itself to be KMF’s successor in interest for purposes of this
11 lawsuit.
12          7.      Plaintiffs’ counsel has informed the Diesch Firm it may represent to the Court that

13 Plaintiffs do not oppose a request to shorten time on hearing the motion to withdraw. Id., ¶ 12. In
14 addition, Plaintiffs’ last day to file any opposition to the motion to withdraw was November 9,
15 2018, and no such opposition was filed.
16          8.      The Diesch Firm believes it needs to act quickly to protect its rights as to the

17 amounts owed to it for unpaid legal services, but its ability to do so is restricted while it continues
18 to have obligations as KMF’s counsel of record. See Santa Clara County Counsel Attys. Assn. v.
19 Woodside (1994) 7 Cal.4th 525, 548-549 (1994) (noting the potential for the duty of loyalty to

20 preclude an attorney’s lawsuit against a current client); Los Angeles County Bar Assn. Formal
21 Opn. No. 476 (1994) (“an attorney should withdraw from all matters in which representation is
22 being provided to the client prior to commencing litigation for costs or fees”).
23          9.      The Diesch Firm also believes it has an obligation to inform the Court that it

24 understands that KMF has been dissolved, that there is no party that will accept notices from the
25 Diesch Firm on behalf of KMF as to this action, and that neither KMF nor any successor-in-
26 interest, if any such successor in interest exists, intends to further defend KMF in this lawsuit. The
27 Diesch Firm has no stake in how Plaintiffs and the Court address how the matter should go
28 forward, and that determination should not be further delayed by waiting for a hearing on the

        EMERGENCY UNOPPOSED MOTION FOR EXPEDITED HEARING ON MOTION TO WITHDRAW AS
                                        COUNSEL
        Case 3:17-cv-01675-JSC Document 104 Filed 11/13/18 Page 4 of 4



 1 Diesch Firm’s motion to withdraw.

 2         WHEREFORE, the Diesch Firm respectfully requests an Order granting this unopposed

 3 motion for expedited hearing on the Diesch Firm’s unopposed motion to withdraw, and taking the
 4 December 6, 2018 hearing off calendar, so the Court may proceed without further delay to rule on
 5 the motion to withdraw. If the Court determines it needs to hear from counsel on that motion, it
 6 can inform the parties when it is available for a telephonic hearing.
 7
 8 Dated: November 13, 2018                                     Respectfully submitted,

 9                                                              /s/ Stephen E. Paffrath
                                                                DIESCH FORREST APC
10                                                              Angela L. Diesch
11                                                              Stephen E. Paffrath
                                                                Attorneys for Defendant
12                                                              Kiss My Face, LLC

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28

        EMERGENCY UNOPPOSED MOTION FOR EXPEDITED HEARING ON MOTION TO WITHDRAW AS
                                        COUNSEL
